DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments of 04/13/2022 have been entered in full. Claims 1-13, 15, 19, and 22-25 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Res et al., PLoS 5:1-11, 2010 (of record; hereinafter ‘Res’)). Claim 15 is a product-by-process claim, in which the claimed product is a population of Tc22 cells. The courts have established that if a claimed product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe., 227 USPQ 964, 966 (Fed. Cir. 1985): In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983).   Res discloses Tc22 cells from patients with psoriasis. 

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6509035 (‘Ren’). Ren teaches a method of lowering blood lipids by oral administration of coenzyme A. Hyperlipidemia is associated with inflammation. (For example, see Ma and Feng, Int J Mol Sci. 2016 Jul 19;17(7):1162, Abstract). Therefore, a method of treating hyperlipidemia, as in Ren, is inherently a method of treating an inflammatory condition, as in claim 19.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102397259 (Zhu; of record). Zhu teaches treatment of leukopenia by administration of coenzyme A [0003]. Leukopenia is a symptom of certain types of cancer. (For example, see Moyo and Savona, Curr Hematol Malig Rep. 2016 Dec;11(6):441-448)). Therefore, a method of treating leukopenia, as in Zhu, is in some instances inherently also a method of treating cancer, as in claim 19.
Conclusion
Claims 1-13 and 23 are allowed.
Claims 15 and 19 are rejected.
Claims 22, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647